DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4 and 8 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal (Pub. No.: US 2016/0349305 hereinafter mentioned “Pal”).
	
As per claim 1, Pal discloses:
A sensing system for use in environment with electrical equipment (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the system comprising:
a housing (Fig. 1, see the housing of the earth fault testing device 102. Also see [0029]);
at least one colored light source located on an exterior of the housing (Fig. 1, see the visual indication means 106 that includes a red, yellow and green light emitting diodes (LED). Also see [0029]), the light source being activated when the system is in a switching mode of operation (Fig. 1, see the visual indication means 106 are activated when the earth fault testing device 102 is switched on. Also see [0029] and/or [0031]);
at least one sensor operably coupled to the housing and configured to measure at least one parameter (Fig. 1, see the housing of the earth fault testing device 102, which is operatively coupled to the sensor with the three-electrodes to measure the soil resistance. Also see [0029] and/or [0013]) associated with the electrical equipment (see [0027]. The mobile tower under are under monitoring of Pal); and
a computing device disposed within the housing and coupled to communicate with the at least one light source and the at least one sensor (see [0013] and [0053], or [0031]. The computational machine is fed with resistance values from sensors, or the micro-controllers of Pal).

As per claim 2,  Pal discloses the system of claim 1 as described above.
Pal further discloses:
the housing includes a first side and a second side (Fig. 1, see the left-side and right-side of housing of the earth fault testing device 102. Also see [0029]); and
the at least one light source includes a first light source coupled to the first side and a second light source coupled to the second side, the first light source and the second light source being different colors (Fig. 1, see the left-side visual indication means 106 and right-side visual indication means 106, which includes a red, yellow and green light emitting diodes (LED). Also see [0029]).

As per claim 3,  Pal discloses the system of claim 2 as described above.
Pal further discloses:
wherein at least the first light source has a red color (Fig. 1, see the left-side visual indication means 106 and/or right-side visual indication means 106, which includes a red, yellow and green light emitting diodes (LED). Also see [0029]).

As per claim 4,  Pal discloses the system of claim 2 as described above.
Pal further discloses:
wherein the first light source and second light source are continuous colored light emitting diode (LED) light sources (Fig. 1, see the left-side visual indication means 106 and/or right-side visual indication means 106, which includes a red, yellow and green light emitting diodes (LED). Also see [0029]).

As per claim 8,  Pal discloses the system of claim 1 as described above.
Pal further discloses: 
a battery electrically coupled to at least one of the at least one sensor or the computing device (see [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Chukka et al (Patent No.: US 9,439,092 hereinafter mentioned as “Chukka”).

As per claim 5, Pal discloses the system of claim 1 as described above.
Pal discloses the at least one sensor as described above but does not explicitly disclose that includes a thermal imaging camera.
However, Chukka further discloses that
the at least one sensor includes a thermal imaging camera (see column 10, lines 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “thermal imaging camera” disclosed by Chukka into Pal, with the motivation and expected benefit related to improving the systems and measurements by analyzing the heat signature information to detect an anomaly indicative of a component fault at the remote cell site (Chukka, Column 12, Lines 50-55), and by further improving the monitoring of mobile towers (Pal, Paragraph [0013]) while provide adequate protection to the tower and associated costly communication equipment (Pal, Paragraph [0002]).
Furthermore, Pal states that “it will be evident that various modifications and changes may be made to these embodiments without departing from the broader spirit and scope” (Pal, Paragraph [0023]).

4.	Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of van Cruyningen (Pub. No.: US 2016/0229533 hereinafter mentioned as “VanCruyningen”).

As per claim 6,  Pal discloses the system of claim 1 as described above.
Pal discloses the at least one sensor as described above but does not explicitly disclose that includes an acoustic based partial discharge sensor.
However, VanCruyningen further discloses that
the at least one sensor includes an acoustic based partial discharge sensor (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “acoustic based partial discharge sensor” disclosed by VanCruyningen into Pal, with the motivation and expected benefit related to improving the systems and measurements by predicting partial discharge corresponding to insulator failure (VanCruyningen, Paragraph [0037]) of the towers under inspection for damage and deterioration (VanCruyningen, Paragraph [0005]), and by further improving the monitoring of mobile towers (Pal, Paragraph [0013]) while provide adequate protection to the tower and associated costly communication equipment (Pal, Paragraph [0002]).
Furthermore, Pal states that “it will be evident that various modifications and changes may be made to these embodiments without departing from the broader spirit and scope” (Pal, Paragraph [0023]).

5.	Claim(s) 7 are/is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of WONG, Khoi, Loon (Pub. No.: WO 2007/070942 hereinafter mentioned as “Wong”).

As per claim 7,  Pal discloses the system of claim 1 as described above.
Pal discloses the at least one sensor as described above but does not explicitly disclose that includes a high-frequency electromagnetic sensor for partial discharge detection.
However, Wong further discloses that
the at least one sensor includes a high-frequency electromagnetic sensor for partial discharge detection (see Page-5, lines 20-24; and Page-2 lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “high-frequency electromagnetic sensor for partial discharge detection” disclosed by Wong into Pal, with the motivation and expected benefit related to improving the systems and measurements by detecting partial discharge corresponding to insulator failure of tower supporting lines (Wong, Page-2 lines 25-28; and Page-5, lines 20-24), and by further improving the monitoring of mobile towers (Pal, Paragraph [0013]) while provide adequate protection to the tower and associated costly communication equipment (Pal, Paragraph [0002]).
Furthermore, Pal states that “it will be evident that various modifications and changes may be made to these embodiments without departing from the broader spirit and scope” (Pal, Paragraph [0023]).

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 9-18 are allowed. 

7.	The following is an examiner's statement of reasons for allowance:
 
8. 	Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the magnetic field sensor (1) is exposed consecutively to at least three magnetic fields (B1, B2, B3) having different magnetic field vectors, which do not lie in a plane relative to a reference system that is connected fixedly to the magnetic field sensor (1) and which span an oblique coordinate system.

9.	Claims 10-18 are allowed due to the fact that they further limit and depend on claim 9.

10.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867